Citation Nr: 1036056	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  05-17 589A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for vision loss.

5.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran & Spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1962 to June 1973.

The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Nashville, 
Tennessee.  

A January 2004 rating decision denied service connection for 
vision loss.  In that same month, the Veteran filed a notice of 
disagreement with that decision.  A statement of the case must be 
issued on this claim.  Manlincon v. West, 12 Vet. App. 238 
(1998). 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).

The issues of entitlement to service connection for hearing loss, 
tinnitus, and vision loss are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1. The Veteran's right knee disorder was incurred in service and 
has been etiologically related to service.

2.  The Veteran is service-connected for depression associated 
with diabetes mellitus with a 30 percent evaluation, coronary 
artery disease associated with diabetes mellitus with a 20 
percent evaluation, peripheral neuropathy of the left lower 
extremity associated with diabetes mellitus with a 10 percent 
evaluation, and peripheral neuropathy of the right lower 
extremity associated with diabetes mellitus with a 10 percent 
evaluation.

3.  The Veteran's depression, coronary artery disease, peripheral 
neuropathy of the left lower extremity, and peripheral neuropathy 
of the right lower extremity are disabilities resulting from one 
common etiology and may be considered as one disability with a 
sum rating of 60 percent. 

4.  The competent evidence shows the Veteran is precluded from 
substantially gainful employment as a result of his service-
connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disorder 
have been met.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).

2.  The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disabilities (TDIU) have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2009).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  This law 
eliminated the concept of a well-grounded claim, redefined the 
obligations of VA with respect to the duty to assist, and imposed 
on VA certain notification requirements.  Without deciding 
whether the notice and development requirements of VCAA have been 
satisfied in the present case, it is the Board's conclusion that 
the new law does not preclude the Board from adjudicating the 
Veteran's claims.  This is so because the Board is taking action 
favorable to the Veteran by granting service connection for a 
right knee disorder and entitlement to TDIU; a decision at this 
point poses no risk of prejudice to the Veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 
Fed. Reg. 49,747 (1992).

Right Knee Disorder
To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical evidence, 
or in certain circumstances, lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability and 
the in-service disease or injury.  In other words, entitlement to 
service connection for a particular disability requires evidence 
of the existence of a current disability and evidence that the 
disability resulted from a disease or injury incurred in or 
aggravated during service.  

The Veteran meets the first requirement for service connection 
because the medical record establishes a diagnosis of 
tricompartmental degenerative joint disease of the right knee 
status post total knee arthroplasty, documented, for example, in 
a VA treatment record of February 2007.

As for the in-service incurrence of the condition, the Board 
notes that the Veteran's entrance examination was normal.  In 
March 1973 the Veteran was involved in a motor vehicle accident 
in which he sustained "multiple trauma."  In addition to 
suffering a brain concussion, a xiphoid contusion, fractures, 
sprains, and open wounds, he was noted to have suffered 
"multiple leg injuries."  The accident was determined to have 
occurred in the line of duty.  The Board notes that a separation 
examination was not conducted despite the fact that the Veteran 
had suffered such a traumatic accident just months before 
discharge.  Indeed, a January 2007 letter from the National 
Personnel Records Center indicates that a separation examination 
could not be found.  

In further support of the in-service incurrence of his right knee 
disorder, the Veteran has submitted multiple lay statements.  In 
a May 2007 buddy statement from B.M., B.M. contended that he 
personally witnessed the Veteran in the hospital following his 
1973 accident.  He stated that he specifically remembers that 
both of the Veteran's legs in casts due to injuries sustained in 
the car accident.  Similarly, in May 1989 the Veteran's immediate 
supervisor from 1973 submitted a letter also offering personal 
knowledge of the fact that both of the Veteran's legs were 
fractured in the accident.  In April 1989 the Veteran's sister 
recounted her memory of traveling to the Fort Campbell Army 
Hospital in 1973 to visit the Veteran.  She stated that the 
family had been contacted because the Veteran had undergone 
cardiac arrest and his prognosis was uncertain.  She stated that 
the Veteran was in bilateral leg casts at the time.  The Board 
finds that all of this evidence establishes the in-service 
incurrence of a right knee injury.

As for nexus evidence, the file contains only positive opinions.  
In a May 2007 statement from Michael McHughes, M.D., Dr. McHughes 
opined, "MVA of 1973 caused right knee injury (lateral tibial 
plateau fracture). This led to posttraumatic DJD of the knee and 
the need for replacement surgery."  A January 2007 report of 
Brad Segbarth, M.D. indicated that the Veteran's right knee 
condition is "more likely than not related to (greater than 
50%)" the 1973 accident.  Dr. Segbarth similarly opined that the 
Veteran's posttraumatic arthritis was responsible for the 
Veteran's knee replacement surgery.  December 2006 and November 
2005 letters of Alex Maison, ARNP, also stated that the current 
disorder is at least as likely as not related to the in-service 
incident of 1973.  A January 2004 VA treatment record noted the 
Veteran has a "[h]istory of joint pains in both knees and his 
left ankle and this occurred after an automobile accident."

There are no nexus opinions to the contrary in the claims file.  
As such, the Board finds that service connection is warranted for 
the Veteran's right knee disorder.

TDIU
Applicable law provides that a total disability rating for 
compensation may be assigned where the schedular rating is less 
than total when the disabled person is, in the judgment of the 
rating agency, unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities 
provided that, if there is one such disability, this disability 
shall be rated at 60 percent or more, and if there are two or 
more disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§ 4.16(a).  To meet the requirement of "one 60 percent 
disability" or "one 40 percent disability," the following will be 
considered as one disability: (1) disability of one or both lower 
extremities, including the bilateral factor, if applicable; (2) 
disabilities resulting from one common etiology; (3) disabilities 
affecting a single body system; (4) multiple injuries incurred in 
action; and (5) multiple disabilities incurred as a prisoner of 
war.  Id.  In addition to the foregoing, there must be evidence 
that the disabled person is unable to secure or follow a 
substantially gainful occupation.  Id.  Marginal employment is 
not considered substantially gainful employment.  Id.  A total 
disability rating may also be assigned pursuant to the procedures 
set forth in 38 C.F.R. § 4.16(b) for Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

Here, the Veteran is service-connected for multiple disabilities 
including depression associated with diabetes mellitus with a 30 
percent evaluation, coronary artery disease associated with 
diabetes mellitus with a 20 percent evaluation, peripheral 
neuropathy of the left lower extremity associated with diabetes 
mellitus with a 10 percent evaluation, and peripheral neuropathy 
of the right lower extremity associated with diabetes mellitus 
with a 10 percent evaluation.  As noted above, disabilities 
resulting from one common etiology can combine for the purpose of 
meeting the requirement of one 60 percent disability rating.  38 
C.F.R. § 4.16(a)(3) (2009).  In this case, the Veteran's 
depression, coronary artery disease, peripheral neuropathy of the 
left lower extremity, and peripheral neuropathy of the right 
lower extremity are all the result of the Veteran's diabetes 
mellitus.  By application of the combined ratings table found at 
38 C.F.R. § 4.25, the Board finds the Veteran has a combined 
single rating of 60 percent for these disabilities.  As such, the 
minimum percentage requirements for a total disability evaluation 
based on individual unemployability under 38 C.F.R. § 4.16(a) 
have been satisfied.   

The Board must now consider whether the competent evidence 
otherwise demonstrates that the Veteran is unable to secure or 
follow a substantially gainful occupation due to his service 
connected disabilities.  The Board answers this question in the 
affirmative.  The Board notes that the regulations do not provide 
a definition of "substantially gainful employment." However, VA 
Adjudication Procedure Manual, M21-1, Part VI, paragraph 
7.09(a)(7), defines the term as "that which is ordinarily 
followed by the nondisabled to earn their livelihood with 
earnings common to the particular occupation in the community 
where the Veteran resides."  Further, in Moore v. Derwinski, 1 
Vet. App. 356, 359 (1991), the Court also discussed the meaning 
of "substantially gainful employment" and noted the following 
standard announced by the United States Federal Court of Appeals 
in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  

It is clear that the claimant need not be a total 'basket 
case' before the courts find that there is an inability to 
engage in substantial gainful activity. The question 
must be looked at in a practical manner, and mere 
theoretical ability to engage in substantial gainful 
employment is not a sufficient basis to deny benefits.  
The test is whether a particular job is realistically 
within the physical and mental capabilities of the 
claimant.

Here, on VA examination in September 2009 it was found that the 
Veteran is "most likely unable to perform physical employment 
due to neuropathy and cardiac disease, particularly stable 
angina."  In June 2009, the Veteran's primary care provider 
submitted a letter stating that, "[d]ue to [the Veteran's] 
multiple medical problems and treatment requirements, it is my 
opinion that he is unemployable and would be unable to sustain 
gainful employment for any length of time."  In support of this 
conclusion, the primary care provider stated that the Veteran's 
peripheral neuropathy "dramatically alters" his mobility, and 
his coronary artery disease "markedly reduce[s]" his exertion 
capacity.  It was noted that the Veteran is currently prescribed 
20 medications which must be administered in divided doses 
throughout the day.  In consequence, the Veteran's provider 
determined that the medications "impact his cognitive 
capacity."  It was additionally noted that, "frequent medical 
appointments impair his ability to work."   Further, in a 
January 1982 letter from Warren B. Mason, M.D., Dr Mason opined, 
"I consider him totally disabled."  A review of the letter 
indicates that this opinion was formed based on the severity of 
the Veteran's cardiac problem.  

The only evidence to the contrary is a September 2008 VA 
psychological examination report which essentially concluded that 
the Veteran's psychiatric conditions do not preclude him from 
working.  The examiner noted the Veteran has performed in a 
"leadership role" in a local Veterans' organization.  The Board 
does not find that this evidence outweighs the positive, however, 
as the opinion does not account for the Veteran's physical 
problems including coronary artery disease.  Moreover, the 
Veteran clarified at the August 2010 personal hearing that his 
"leadership activities" consume approximately one hour's worth 
of time per month.   As such, a total evaluation based on 
individual unemployability is warranted.  


ORDER

Service connection for a right knee disorder is granted.

Entitlement to TDIU is granted.


REMAND

Additional development is required before the Veteran's claims 
for service connection for hearing loss, tinnitus, and vision 
loss can be adjudicated.

With regard to the vision loss, this claim was denied in a 
January 2004 rating decision.  Later that month, the Veteran 
filed a letter expressing his disagreement with that decision.  
While the RO appears to have taken the position that this claim 
was granted in a May 2005 rating decision which awarded the 
Veteran service connection for diabetic cataracts, in a May 2005 
letter the Veteran emphasized that the benefit sought was not 
addressed by that rating decision.  The Veteran reiterated that 
he is claiming entitlement to service connection for vision loss 
due to in-service injuries he sustained to both eyes in 1968 or 
1969, not for cataracts due to diabetes.  Where an SOC has not 
been provided following the timely filing of a notice of 
disagreement, a remand, not a referral to the RO, is required by 
the Board. Manlincon v. West, 12 Vet. App. 238 (1999).

Additionally, a remand is required in order to afford the Veteran 
a VA examination to determine the nature and etiology of his 
hearing loss and tinnitus.  In the case of a disability 
compensation claim, VA's duty to assist includes providing a 
medical examination or obtaining a medical opinion when necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c)(4) (2009).  Such an 
examination or opinion is necessary to make a decision on a claim 
if all of the lay and medical evidence of record (1) contains 
competent evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (2) indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but (3) does 
not contain sufficient medical evidence for VA to make a decision 
on the claim.  Id.

Here, a current diagnosis of bilateral hearing loss is 
established in VA medical records of October 2008 and on VA 
examination in March 1982.  As for his tinnitus, the Board finds 
the Veteran is competent to report the condition of ringing in 
his ears.  As for the in-service incurrence of these conditions, 
at the August 2010 hearing the Veteran testified that his MOS 
required him to transport supplies to the field where he was 
exposed to heavy noise such as mortar fire.  The Veteran also 
testified that he was exposed to heavy noise while assigned to an 
aviation artillery outfit.  He stated he received the Air Medal 
for his activities at this time.  A review of the Veteran's 
service records support these contentions.  A service treatment 
record from August 1965, for example, documents that the Veteran 
served as a squad leader in mortar platoon.  Further, a January 
1981 service examination documents hearing loss for VA purposes 
and it should be determined whether the Veteran was serving on 
active duty for training at this time.

Finally, at the August 2010 hearing the Veteran stated he 
currently receives treatment for his conditions at the Fort 
Campbell Army Hospital.  It does not appear that records from 
this facility have been obtained.  38 U.S.C. § 5103A(b)(3) 
requires that VA continue any attempts to get federal records 
"until the records are obtained unless it is reasonably certain 
that such records do not exist or that further efforts to obtain 
those records would be futile."  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1. The RO should issue an SOC with respect 
to the issue of entitlement to service 
connection for vision loss. The Veteran 
should be advised of the time period in 
which a substantive appeal must be filed in 
order to obtain appellate review of those 
issues. The claims file should be returned 
to the Board for further appellate 
consideration only if the Veteran files a 
timely substantive appeal.

2.  Obtain and associate with the claims 
file all records from the Fort Campbell 
Army Hospital.  Do not associated duplicate 
records with the claims file.

3.  Contact the National Personnel Record 
Center and/or the appropriate service 
entity and request that (1) it verify the 
Veteran's periods of active duty, active 
duty for training, and inactive duty for 
training and (2) forward any and all 
available service medical records 
associated with such duty that are not 
already incorporated in the record.  If no 
additional service medical records are 
located or if the dates and character of 
the Veteran's service cannot be 
ascertained, a written statement to that 
effect should be requested for 
incorporation into the record.

4.  Afford the Veteran a VA audiological 
examination to ascertain the nature and 
etiology of the following conditions:
a.	bilateral hearing loss
b.	bilateral tinnitus

Any and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.  The examiner is 
requested to review all pertinent records 
associated with the claims file and offer 
comments and an opinion addressing whether 
it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran's hearing loss and 
tinnitus had their onset during service or 
are in any other way causally related to 
active service.  Provide information 
regarding the type of hearing loss 
diagnosed and discuss whether it is 
typically caused by acoustic trauma, or 
some other cause.  

All opinions should be supported by a clear 
rationale, and a discussion of the facts 
and medical principles involved would be of 
considerable assistance to the Board.  
Copies of all pertinent records in the 
Veteran's claims file, or in the 
alternative, the claims file itself, must 
be made available to the examiner.  

The Veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2009).

After all of the above actions have been completed, readjudicate 
the Veteran's claim.  If the claim remains denied, issue to the 
Veteran a supplemental statement of the case, and afford the 
appropriate period of time within which to respond thereto.  
	
The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


